Citation Nr: 0115769	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-09 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether the assignment of a 10 percent evaluation for 
cervical spine arthritis in an April 29, 1976 rating decision 
was clearly and unmistakably erroneous.

2.  Whether the assignment of a 10 percent evaluation for 
residuals of a fracture of the right acromioclavicular joint 
in an April 29, 1976 rating decision was clearly and 
unmistakably erroneous.

3.  Whether the assignment of a noncompensable evaluation for 
residuals of a fracture of the right distal tibia and fibula 
in an April 29, 1976 rating decision was clearly and 
unmistakably erroneous.

4.  Whether the assignment of a noncompensable evaluation for 
bilateral sensorineural hearing loss in an April 29, 1976 
rating decision was clearly and unmistakably erroneous.

5.  Entitlement to an effective date earlier than March 17, 
1999, for the grant of service connection for tinnitus, rated 
as 10 percent disabling, to include a claim of clear and 
unmistakable error in an April 29, 1976 rating decision which 
failed to address the issue of entitlement to service 
connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1952, and from October 1953 to March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in 1999 and 
2000, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

With regard to the issue of an earlier effective date for 
tinnitus, it is noted that the veteran submitted a claim in 
March 1999 alleging CUE error in the April 1976 rating 
decision which failed to address the issue of entitlement to 
service connection for tinnitus.  In an August 1999 rating 
decision, the RO granted service connection for tinnitus and 
assigned a 10 percent disability rating effective from March 
1999.  Thereafter, the veteran appealed the issue of an 
earlier effective date for the award of service connection 
for tinnitus as well as continuing to assert that there was 
CUE in the 1976 rating decision.  

With regard to the remaining issues on appeal, the Board 
notes that during the pendency of this appeal, the RO in a 
November 2000 rating decision, also assigned increased 
ratings for each of these service-connected disabilities 
currently on appeal, with effective dates of either February 
or March 1999.  The veteran has not expressed disagreement 
with any of these currently assigned ratings.  Thus, the 
Board will only consider these disabilities with regard to 
the issue of whether there was clear and unmistakable error 
in the rating assigned to each by the RO in its April 1976 
rating decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In an April 29, 1976 rating decision, the RO granted 
service connection and assigned initial ratings for a number 
of disabilities to include:  cervical spine arthritis (10 
percent), residuals of a fracture of the right 
acromioclavicular joint (10 percent), residuals of a fracture 
of the right leg (zero percent), and bilateral hearing loss 
(zero percent).  He was informed of this decision in May 1976 
but did not indicate disagreement within one year thereafter.

3.  The assignment of a 10 percent evaluation for cervical 
spine arthritis in the April 29, 1976 rating decision was 
based on the correct facts, as they were known at the time, 
and application of the correct statutory and regulatory 
provisions in effect at that time.

4.  The assignment of a 10 percent evaluation for residuals 
of a fracture of the right acromioclavicular joint in the 
April 29, 1976 rating decision was based on the correct 
facts, as they were known at the time, and application of the 
correct statutory and regulatory provisions in effect at that 
time.

5.  The assignment of a noncompensable evaluation for 
residuals of a fracture of the right distal tibia and fibula 
in the April 29, 1976 rating decision was based on the 
correct facts, as they were known at the time, and 
application of the correct statutory and regulatory 
provisions in effect at that time.

6.  The assignment of a noncompensable evaluation for 
bilateral hearing loss in the April 29, 1976 rating decision 
was based on the correct facts, as they were known at the 
time, and application of the correct statutory and regulatory 
provisions in effect at that time.

7.  The RO's failure to consider the 1968 in-service evidence 
of acoustic trauma and report of tinnitus, and in light of 
that evidence, consider a claim of entitlement to service 
connection for tinnitus, does not compel the conclusion that 
the result would have been manifestly different but for the 
error.

8.  Subsequent to the April 1976 rating decision, the veteran 
first contacted the RO as to the matter of entitlement to 
service connection for tinnitus on March 17, 1999.


CONCLUSIONS OF LAW

1.  The assignment of a 10 percent evaluation for cervical 
spine arthritis in an April 1976 rating decision was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105(a) (2000).

2.  The assignment of a 10 percent evaluation for residuals 
of a fracture of the right acromioclavicular joint in an 
April 1976 rating decision was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (2000).

3.  The assignment of a noncompensable evaluation for 
residuals of a fracture of the right distal tibia and fibula 
in an April 1976 rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105(a) (2000).

4.  The assignment of a noncompensable evaluation for 
bilateral hearing loss in an April 1976 rating decision was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.105(a) (2000).

5.  The failure to consider the issue of entitlement to 
service connection for tinnitus in an April 1976 rating 
decision was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (2000).

6.  The criteria for an effective date prior to March 17, 
1999, for the grant of entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the April 1976 rating decision 
which granted service connection and assigned initial 
evaluations for a number of disabilities contained CUE.  
Specifically, he contends that the RO should have assigned a 
20 percent evaluation for cervical spine arthritis, a 30 
percent evaluation for residuals of a fracture of the right 
AC joint, a 10 percent evaluation for residuals of a fracture 
of the right distal tibia and fibula, and a 10 percent 
evaluation for bilateral hearing loss.  In addition, it is 
contended that he is entitled to an earlier effective date of 
April 1, 1975 for the grant of service connection for 
tinnitus.  Each of these claims will be discussed in more 
detail, separately, later in this decision.

Preliminary Procedural Issue

The Board notes that during the pendency of this appeal, 
portions of Title 38 of the United States Code have been 
amended.  Specifically, 38 U.S.C.A. § 5103, which concerns 
VA's duty to assist a claimant with the development of facts 
pertinent to a claim, has been substantially revised.  The 
revised statutes provide that VA must assist in the 
development of compensation claims unless "no reasonable 
possibility" exists that such assistance would aid in 
substantiating the claim.  The revised statutes also contain 
expanded notice provisions, which require that VA must notify 
the claimant and the claimant's representative of any 
information and any medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate the claim.  
As part of that notice, VA shall indicate which portion of 
the information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, VA will attempt to 
obtain on behalf of the claimant.  See the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000).

In the instant case the Board finds that the VA has satisfied 
its duty to assist or notify under the VCAA as there is no 
reasonable possibility that further assistance would aid in 
substantiating any of the veteran's claims.  

With regard to the duty to assist, the Board notes that the 
issue of CUE, as set out in a longstanding line of case law 
from the United States Court of Appeals for Veterans Claims 
(Court), and a similar line of case law from the U.S. Court 
of Appeals for the Federal Circuit, is a collateral attack on 
a final decision, and not a claim for benefits as defined in 
parts II and III of title 38.  See Disabled American Veterans 
v. Gober, 234 F.3d 682, 686 (Fed. Cir. 2000); Bustos v. West, 
179 F.3d 1378, 1380 (Fed. Cir.), cert. denied, 120 S.Ct. 405 
(1999); Smith v. Brown, 35 F.3d 1516, (Fed. Cir. 1994); Cole 
v. West, 13 Vet. App. 268, 276 (1999); Donovan v. Gober, 10 
Vet. App. 404, 407 (1997); Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  In determining whether there is CUE in a prior 
rating decision, the VA is required by law, to consider the 
case on the basis of the law and evidence that were in 
existence at a time in the past - on the date of the prior 
rating decision at issue.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).  In this case, that would be 
the date of April 29, 1976.  Thus, further development of the 
evidence now could not change the prior decision, and any 
review of that decision, which must be based upon the 
evidence then of record.  Therefore, the VA has satisfied any 
duty to assist under the VCAA.

The Board further finds that the VA has fully satisfied any 
duty to notify under the VCAA.  The veteran has been fully 
informed of the evidentiary and legal requirements to 
substantiate a claim of CUE in a prior rating decision, by 
the January 2000 statement of the case (SOC), and April 2000 
and November 2000 supplemental statements of the case 
(SSOC's) as well as the numerous letters sent by the RO to 
answer specific questions and allegations of the veteran 
during the pendency of this appeal.

Thus, VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Factual Background

The veteran retired from active duty service in the United 
States Marine Corps in March 1975.  He subsequently submitted 
a claim for VA disability benefits in April 1975.  On his 
application for benefits, in the space provided for identify 
the nature of disability(ies) claimed, the veteran wrote, 
"SEE ATTACHED MEDICAL BOARD".  The veteran submitted with 
his application a copy of the December 1974 military 
evaluation board report, the January 1975 notification to 
party of recommended findings, a November 1974 medical report 
from a private physician, and his written response, dated in 
December 1974, to the medical board's recommendation.  

A Deferred Rating Decision, dated in June 1975, noted that 
the veteran's service medical records were of record but a 
decision was deferred pending completion of a VA examination.  
A VA medical examination was performed in February 1976.  

On April 29, 1976, the RO issued a rating decision which 
granted service connection for a number of disabilities to 
include: cervical spine arthritis, rated as 10 percent 
disabling; status post fracture, right acromioclavicular 
joint, rated 10 percent disabling; status post fracture, 
right distal tibia and fibula, rated as noncompensable; and 
bilateral sensorineural hearing loss, rated as 
noncompensable.  The handwritten rating decision contained no 
reference to tinnitus.

The veteran was provided written notification of the April 
1976 rating decision by letter dated May 18, 1976.  A 
handwritten response was received from the veteran in June 
1976, wherein he specifically stated he was not exercising 
his appellate rights.  The veteran's primary concern was how 
the RO had mathematically arrived at his assigned combined 
service-connected disability rating.  There was no reference 
to any tinnitus disability or claim therefor.  The veteran 
did state that he believed the evaluation for the residuals 
of a right leg fracture should include the phrase, "residual 
collateral ligament weakness".

The RO responded to the veteran's questions by letter in June 
1976.  It was explained that the combined rating was computed 
in accordance with a combined rating table not by adding the 
percentages together.  With regard to the right leg 
disability, the RO stated that the service-connected 
disability did not include "residual collateral ligament 
weakness" because it was not shown by the evidence of 
record.  

No further correspondence was received from the veteran for 
over 20 years.  In November 1998, the veteran contacted the 
RO by telephone to request a copy of certain service medical 
records in his claims folder.  In December 1998, a copy of 
his complete claims file was forwarded to the veteran.  

In March 1999, the veteran submitted a letter claiming that 
his claims folder contained "extensive errors", the 
correction of which would require an upward modification of 
his disability percentage ratings.  With his letter, the 
veteran also submitted a lengthy detailed statement, setting 
forth his specific contentions of CUE as to each rated 
disability, as well as his contention of CUE with regard to 
the RO's prior failure to consider the issue of service 
connection for tinnitus.  In March 1999, the veteran also 
submitted a binder of documents, with 23 tabbed evidentiary 
items.  

The RO, in an August 1999 rating decision, denied all the 
veteran's CUE claims with regard to the previously assigned 
disability evaluations for his service-connected 
disabilities.  However, the RO found that the veteran's 
detailed statement constituted a claim for service connection 
for tinnitus, and granted the claim.  Specifically, the RO 
noted that item #21 of the veteran's submitted evidence, a 
copy of an in-service audiometric evaluation report, dated in 
January 1969, showed tinnitus in service.  Based on the in-
service medical evidence of tinnitus, the fact that his 
service medical records also showed a history of acoustic 
trauma in service, and the lay evidence of current 
disability, the RO granted service connection for tinnitus, 
rated as 10 percent disabling, effective from March 17, 1999, 
the date of receipt of the veteran's claim.

Legal analysis

Following the RO's August 1999 rating decision, the veteran 
initiated an appeal of all issues addressed therein.  
However, as previously explained in the Introduction above, 
he perfected his appeal as to only five issues.  

The veteran contends that the April 1976 rating decision 
which assigned 10 percent ratings for cervical spine 
arthritis and residuals of a right shoulder fracture, and 
noncompensable ratings for residuals of a right leg fracture 
and bilateral hearing loss contained clear and unmistakable 
error (CUE).  The veteran further contends that the decision 
contained CUE in its failure to address the issue of 
entitlement to service connection for tinnitus; therefore, he 
is entitled to an earlier effective date of April 1, 1975 for 
the award of service connection for tinnitus..  

The Board initially observes that the veteran did not submit 
a Notice of Disagreement with the April 1976 rating decision 
within one year of notification of that decision.  His only 
submission within that time period primarily concerned the 
computation of his combined service-connected disability 
rating; furthermore, the veteran indicated in that 
correspondence that he did not intend to exercise his 
appellate rights as to the April 1976 decision.  As such, the 
1976 rating decision is final and binding and will be 
accepted as being correct in the absence of
clear and unmistakable error.  See 38 C.F.R. § 3.105(a) 
(2000); see also 38 U.S.C.A. § 7105(c) (West 1991).

"Clear and unmistakable error" is the kind of error of fact 
or law which, when called to the attention of later 
reviewers, compels the conclusion that the result would have 
been manifestly different but for the error and that 
reasonable minds could not differ on this point.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  An asserted failure to 
evaluate and interpret the evidence correctly is not clear 
and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 
242, 245-46 (1994).  Vague allegations that the prior 
adjudication failed to follow the laws or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. 
App. at 44-45.  Also, the VA's failure to fulfill its duty to 
assist the veteran with the development of facts pertinent to 
his claim does not constitute clear and unmistakable error 
"because such a breach creates only an incomplete rather 
than an incorrect record."  Caffrey v. Brown, 6 Vet. App. 
377, 384 (1994).

There is "clear and unmistakable error" when the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions then 
extant were incorrectly applied.  A determination that there 
was clear and unmistakable error must be based upon the 
record and the law that existed at the time of the prior 
decision.  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence is not applicable.  
See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). 

Rating for cervical spine arthritis

The veteran contends that the April 1976 rating decision 
contained CUE in that the RO failed to correctly evaluate the 
evidence before it, relied on an inadequate VA examination 
conducted by a physician who was not Board certified in 
orthopedics and thus unqualified, did not give proper weight 
to the findings of the more qualified physicians who had 
treated him in service, and failed to request additional VA 
x-rays before making a decision.  It is also contended that 
the RO did not give proper weight to the findings of pain on 
motion noted during the VA examination.  The veteran also 
notes that perhaps the RO should have rated his disability 
under the rating criteria of either Diagnostic Code (DC) 5010 
for traumatic arthritis, or DC 5290 for limitation of motion 
of the cervical spine.  Thus, it is argued that the RO failed 
to correctly apply the criteria of the appropriate diagnostic 
code(s), and that the veteran actually suffered 
symptomatology sufficient to warrant the assignment of a 20 
percent rating under either Code 5003, 5010 or 5290 for his 
service-connected cervical spine arthritis.

The rating criteria for traumatic arthritis (DC 5003) and 
degenerative arthritis (DC 5010) were the same in 1976 as 
they are today.  See 38 C.F.R. § 4.71a, DC 5003 and 5010 
(1976) and § 4.71a, DC 5003 and 5010 (2000).  Either type of 
arthritis is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Where, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is to be applied under DC 5003 for each such major joint.  

The criteria for rating limitation of motion of the cervical 
spine are contained in DC 5290 and again, are the same today 
as they were in 1976.  See 38 C.F.R. § 4.71a, DC 5290 (1976 
and 2000).  Slight limitation of motion of the cervical spine 
would warrant a 10 percent rating, moderate limitation of 
motion would warrant a 20 percent rating.  

Based on the recent findings of the February 1976 VA 
examination of full range of motion with moderate pain on 
movement of the head to the left, the RO in April 1976, 
assigned a 10 percent evaluation for this service-connected 
disability.  Given this evidence, there is nothing to suggest 
that, at the time of the 1976 RO decision, all reasonable 
adjudicators would have viewed the veteran's cervical spine 
symptomatology as more analogous to moderate limitation of 
motion, so as to warrant a 20 percent rating under an 
applicable diagnostic code.

The veteran's mere dispute with how the RO weighed the 
evidence at the time of the 1976 rating decision does not 
meet the standard of CUE.  There is nothing in the evidence 
from the time of this rating decision which would compel a 
conclusion, to which reasonable minds could not differ, that 
the veteran's cervical spine arthritis was more than 10 
percent disabling at the time of the 1976 RO decision, under 
the diagnostic codes cited by the RO or under any other 
analogous diagnostic code.  

With regard to the veteran's contentions that there is CUE in 
the 1976 decision because of the inadequacy of the VA 
examination and/or that the RO failed to request additional 
VA examination or x-rays, the Board notes that such 
contentions are basically arguments that the RO failed to 
fulfill its duty to assist.  The Court has held that a 
failure of the duty to assist does not rise to the level of 
clear and unmistakable error.  See Tetro v. West, 13 Vet. 
App. 404 (2000).

The file shows that the RO properly considered the evidence 
when making its 1976 decision.  There was no undebatable 
error of law that would have manifestly changed the outcome, 
and the Board finds no CUE in the 1976 RO decision.

Rating for residuals of fracture of right shoulder

The veteran contends that there is CUE in the April 1976 
decision which assigned a 10 percent rating for residuals of 
a fracture of the right acromioclavicular joint.  He argues 
that the RO applied the wrong diagnostic code in evaluating 
this disability.  He further argues that a 20 or 30 percent 
rating should have been assigned under DC 5003 as there was 
x-ray evidence of a prior injury and medical evidence of 
limitation of motion due to pain.  

Evidence of record at the time of the 1976 rating decision 
did include medical findings in the veteran's service medical 
records of some complaints of pain and limitation of motion 
as well as x-ray evidence of a prior fracture.  Clinical 
findings from the February 1976 VA examination also showed 
evidence of an old injury with pain on motion, although the 
x-ray was interpreted as normal.  Range of motion was normal 
except for abduction of the shoulder which was limited to 100 
degrees due to pain and stiffness.  

The RO in 1976 rated the right shoulder disability as 10 
percent disabling under the rating criteria of DC 8519, for 
paralysis of the long thoracic nerve.  Under that diagnostic 
code, a 10 percent evaluation is assigned for incomplete 
paralysis of arm movements which is moderate; a 20 percent 
rating is for application if there is incomplete paralysis of 
arm movements which is severe.  

The Board notes that DC 5003 or 5010 for arthritis or 
traumatic arthritis would not be applicable as there was no 
x-ray evidence of arthritis at the time of the 1976 decision.  
Other potentially applicable diagnostic codes which the RO 
might have considered in 1976 would have been DC's 5201 or 
5202.  

Under DC 5201 for limitation of motion of the arm, a 20 
percent evaluation would be assigned if movement was limited 
at shoulder level or 90 degrees.  See 38 C.F.R. § 7.71a, DC 
5201 and Plate 1 (1976).  However, the findings from the VA 
examination showed abduction to 100 degrees.  Under DC 5202, 
a 20 percent evaluation was for assignment for impairment of 
the humerus if there was infrequent dislocation at the 
scapulohumeral joint with guarding of movement only at the 
shoulder level; or for malunion of the humerus, with moderate 
deformity.  However, the evidence then of record showed 
neither dislocation nor malunion.  

The Board finds that although the RO might not have used the 
most appropriate DC in evaluating the veteran's service-
connected residuals of a fracture of the right shoulder, 
there is no evidence that the result would have been 
manifestly different but for the error.  Based on the 
evidence then of record, the veteran would not have been 
entitled to a higher rating than 10 percent under any other 
potentially applicable diagnostic code.  Thus, the Board 
concludes that the assignment of a 10 percent rating for the 
residuals of fracture of the right acromioclavicular joint in 
the April 1976 rating decision was not clearly and 
unmistakably erroneous.

Rating for residuals of fracture, right leg

The veteran contends there is CUE in the April 1976 rating 
decision which assigned a noncompensable evaluation to this 
disability because the RO cited an incorrect date for the 
date of the original injury, failed to apply the correct 
diagnostic code, and further failed to consider all the 
evidence of record.  It is further argued that the clear 
weight of the medical evidence supported a higher 20 percent 
rating.  The veteran also points out a number of perceived 
errors in the February 1976 VA examination report and x-ray 
report.

The February 1976 VA examination report found that on 
physical examination, the veteran had "normal range of 
motions with minimal pain if any, and that the distal tibia 
and fibula appear normal."  The diagnosis was history of 
fracture of the right distal fibula and tibia with an ankle 
which is functionally good with only moderate impairment of 
function by pain.  

Review of the service medical records confirmed a right ankle 
fracture with chip fragments in November 1973.  The December 
1974 Service Medical Board report noted an old fracture of 
the right distal tibia and fibula with residual weakness of 
the plantar collateral ligaments.

The RO assigned a noncompensable evaluation to the veteran's 
right ankle disability in 1976, under the rating criteria of 
DC 5262, citing findings of current symptoms as noted during 
the February 1976 medical examination, to include x-rays.  
The rating decision also noted persistent weakness of ankle 
dorsiflexion.  

Under DC 5262, for impairment of tibia and fibula, a 10 
percent rating is warranted for malunion of the tibia and 
fibula with slight knee or ankle disability.  A 20 percent 
rating is warranted for moderate knee or ankle disability.  
See 38 C.F.R. § 4.71a, DC 5262 (1976).  There was no evidence 
of record in 1976 of a malunion of the tibia and fibula so as 
to warrant a compensable rating under this diagnostic code.

Another potentially applicable diagnostic code would be DC 
5271, for limitation of motion of the ankle.  Under this DC, 
a 10 percent rating would be assigned for moderate limitation 
of motion; a 20 percent rating would be for application if 
there was marked limitation of motion.  See 38 C.F.R. 
§ 4.71a, DC 5271 (1976).

Again the Board concludes that the veteran's mere dispute 
with how the RO weighed the evidence at the time of the 1976 
rating decision does not meet the standard of CUE.  There is 
nothing in the evidence from the time of that rating decision 
which would compel a conclusion, to which reasonable minds 
could not differ, that the veteran's right ankle disability 
was compensably disabling at the time of the 1976 RO 
decision, under the diagnostic code cited by the RO or under 
any other analogous diagnostic code.  The file shows that the 
RO properly considered the evidence when making its 1976 
decision.  There was no undebatable error of law that would 
have manifestly changed the outcome, and the Board finds no 
CUE in the 1976 RO decision.

Bilateral sensorineural hearing loss

In essence the veteran contends that the severity of his 
hearing loss in 1976 warranted a higher rating than the 
noncompensable evaluation assigned by the RO at that time.  
Specifically, it is argued that CUE exists in the failure to 
assign a compensable evaluation because under 38 C.F.R. 
§ 3.385 a hearing disability existed.

A VA audiological evaluation conducted in February 1976, 
showed 82 percent discrimination and a speech reception 
decibel loss of 10 in the right ear; and a 86 percent 
discrimination and a speech reception decibel loss of 18 in 
the left ear.  Thus, under the VA rating criteria in effect 
at that time, the veteran's hearing loss was properly 
evaluated as noncompensable.  See 38 C.F.R. §§ 4.85-87, Table 
IV and V (1976).  

With regard to the veteran's contention as to 38 C.F.R. 
§ 3.385, the Board notes that this regulation was not enacted 
until 1990; therefore, the failure to consider its provisions 
in 1976 cannot constitute CUE.  See Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).

Again the Board finds that the veteran's mere dispute with 
how the RO weighed the evidence at the time of the 1976 
rating decision does not meet the standard of CUE.  There is 
nothing in the evidence from the time of that rating decision 
which would compel a conclusion, to which reasonable minds 
could not differ, that the veteran's sensorineural hearing 
loss disability was compensably disabling at the time of the 
1976 RO decision, under the then existent VA Schedule of 
Ratings.  The file shows that the RO properly considered the 
evidence when making its 1976 decision.  There was no 
undebatable error of law that would have manifestly changed 
the outcome, and the Board finds no CUE in the 1976 RO 
decision.

Earlier effective date for the award of service connection 
for tinnitus

The veteran contends that a claim of service connection for 
tinnitus was reasonably raised by the record before the RO in 
April 1976, and the failure of the RO to consider such a 
claim was CUE.

In April 1976, as now, service connection meant that the 
facts, shown by the evidence, established that a particular 
disease or injury resulting in disability was incurred 
coincident with active military, naval, or air service, or, 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303(a) (1976). 

The law and regulations in effect in April 1976 required 
continuity of symptomatology where the condition noted during 
service was not, in fact, shown to be chronic or where the 
diagnosis of chronicity could be legitimately questioned.  
When the fact of chronicity in service was not adequately 
supported, then a showing of continuity after discharge was 
required to support the claim.  38 C.F.R. § 3.303(b).  Even 
if the disease at issue was initially diagnosed after the 
veteran's discharge from service, service connection could 
still be granted, when all the evidence established that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1976).

Evidence on file at the time of April 1976 rating action 
consisted of the veteran's service medical records, the 
report of the service medical board, and the report of the VA 
examination performed in February 1976.  Review of the 
service medical records revealed a treatment note dated in 
January 1968 of a complaint of tinnitus and decreased hearing 
in the left ear for the past four months.  In May 1968, a 
history of acoustic trauma to both ears was noted due to a 
bomb dump explosion in February 1968.  There was no further 
reference to tinnitus found in the service medical treatment 
records available to the RO in April 1976.  Furthermore, the 
service medical board report, dated in December 1974, noted 
only that ENT (ear, nose and throat) consultations over the 
past few years showed high frequency hearing loss, unchanged.  
There was no reference in the report to tinnitus.  Review of 
the report of the VA audiological evaluation performed in 
February 1976 also revealed no reference to tinnitus.  

It is further noted that the veteran submitted with his claim 
in March 1999, a copy of an in-service audiological report, 
dated in 1969, as well as lay evidence of continuity of 
symptomatology since his discharge from service.  However, 
neither of these evidentiary items were on file at the time 
of the RO's decision in April 1976.  Thus, failure to 
consider them cannot be the basis for CUE.  

Thus, the Board finds that the evidence on file in April 1976 
provided no evidence of a chronic disability in service or 
that the veteran in 1976, a year after his discharge from 
service was still experiencing tinnitus as noted in the 
service medical records in 1968.  Indeed, between 1968 and 
1976, the record is completely silent as to any evidence of 
continuing tinnitus.  Accordingly, even with consideration of 
the 1968 inservice notations of acoustic trauma and tinnitus, 
service connection for tinnitus was not warranted at the time 
of the RO's April 1976 rating action.  Consequently, the RO's 
failure to consider that issue could not be considered CUE.  

The Board further finds that the veteran is not entitled to 
an effective date prior to March 17, 1999.  The statutory 
criteria for the determination of an effective date of an 
award of disability compensation are set forth in 38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000).  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2000).  

In reviewing the relevant procedural history in this case, 
the Board observes that, as indicated above, the veteran did 
not initiate  an appeal of the RO's April 1976 failure to 
address the issue of entitlement to service connection for 
tinnitus, as his June 1976 statement concerned questions 
regarding different benefits and his combined service-
connected disability evaluation.  Moreover, the veteran did 
not contact the VA in any way regarding the claim for service 
connection for tinnitus prior to March 17, 1999, the date 
presently assigned as an effective date for the grant of 
service connection.  As such, under 38 C.F.R. § 3.400 (2000), 
there is no basis for an earlier effective date, and the 
veteran's claim as to this issue must be denied.  

Benefit of the doubt doctrine

In reaching a determination as to each of the veteran's 
claims, the Board acknowledges that the VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not for application in this 
case because the preponderance of the evidence is against 
each of the veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. 
§ 5107(b)).



ORDER

In the absence of CUE in the April 1976 rating decision 
awarding a 10 percent disability evaluation for cervical 
spine arthritis, the veteran's appeal as to this issue is 
denied.

In the absence of CUE in the April 1976 rating decision 
awarding a 10 percent disability evaluation for residuals of 
a fracture of the right acromioclavicular joint, the 
veteran's appeal as to this issue is denied.

In the absence of CUE in the April 1976 rating decision 
awarding a noncompensable evaluation for residuals of a 
fracture of the right distal tibia and fibula, the veteran's 
appeal as to this issue is denied.

In the absence of CUE in the April 1976 rating decision 
awarding a noncompensable evaluation for bilateral 
sensorineural hearing loss, the veteran's appeal as to this 
issue is denied.

In the absence of CUE in the April 1976 rating decision which 
failed to consider the issue of entitlement to service 
connection for tinnitus, the veteran's appeal as to this 
issue is denied.

The claim of entitlement to an effective date prior to March 
17, 1999, for the grant of entitlement to service connection 
for tinnitus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 


